DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) IDS, claims, and remarks filed on 12 August 2021; and (b) IDS, filed on 17 November 2021. 
The rejections under 35 USC 112(b) and 102 are withdrawn in view of the amendments to the claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Amended independent claim 1 is a product claim that recites a deodorant composition using the open transition phrase “comprising”, thus permitting elements in addition to those enumerated.  Enumerated elements are (a) a compound containing an aryl group and exhibiting an acidic property; (b) a carrier; and (c) a compatibilizing agent.   The claim also recites the following functional language, “wherein the composition has a durable odor control property.”  Examples of carriers and a definition of “durable” are provided at [0013] of the specification.  No use of the claimed composition is recited in claim 1.     
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/082380 (“Thornwaite”) in view of US 2006/0165622 (“Hiramoto”), as applied to claims 9 and 10.  See IDS filed on 8 May 2019 for both references.
Thornwaite discloses a non-therapeutic method of reducing malodor comprising the application to the surface of the human body of a composition comprising a cosmetically acceptable carrier material and an ester or amide of an aromatic carboxylic acid of formula I (see page 3, lines 1-5 and line 6 for formula I).
Regarding claims 1 and 3, the compound of formula I contains an aryl group and contains a carboxylic acid as part of its structure, thus exhibiting an acidic property (see page 3, line 6 for formula I).
Regarding claims 4 and 8, an ester or amide of an aromatic carboxylic acid of formula I is an ester or amide of cinnamic acid (see page 3, line 27 to page 4, line 2).     
Regarding claim 7, benzoic acid and related saturated or unsaturated acids are disclosed (see page 5, lines 15-25).    
Regarding the durable odor control property of claim 1, “‘Products of identical chemical composition cannot have mutually exclusive properties.’  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  See MPEP 2112.01.
Regarding the “compatibilizing agent” of claim 1, while not disclosed in a single example or embodiment, the reference explicitly suggests combining the claimed compound and carrier with sturcturants and emulsifiers such as hydroxystearic acid (see page 12, lines 1-11).  Please note that [0018] of the instant disclosure indicates that organic acids may be categorized as “compatibilizing agents.” 
Regarding claims 5 and 6, acrylate esters are disclosed in Table 1 (A) and (B) (see page 18).
Thornwaite explains that the disclosed hydrophilic esters or amides of cinnamic acid or analogues thereof represented by formula I are effective “odour capture agent(s)” (see page 5, lines 10-16).   
Thornwaite differs from the instant claims in that it does not teach the particular substituted benzoic acid of claims 9 and 10.
Hiramoto teaches a deodorant composition “which is excellent in deodorizing effect” (see [0006]).  The composition comprises polyphenols which show excellent deodorizing effect (see [0007]).  Disclosed polyphenols include gallic acid (see [0023]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the deodorant composition of claim 1 as taught by Thornwaite.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is effective as an odor capture agent, as explained by Thornwaite (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to add gallic acid to the composition disclosed by Thornwaite because it has excellent deodorizing effect, as explained by Hiramoto (see above).     
*
Claims 1-8 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/082380 (“Thornwaite”) in view of US 2008/0207774 (“Krishnan”), as applied to claim 20.  See IDS filed on 8 May 2019 for both references.
Thornwaite is discussed above.  This reference differs from the instant claims in that it does not disclose a composition comprising latex.
Krishnan explains that latex polymers can be blended with compositions containing bioactive compounds that exhibit antimicrobial activity in order to provide a latex formulation that can be used in harsh environments where antimicrobial properties are particularly needed (see [0004]).  
Regarding claim 20, Krishnan discloses a method of deodorizing comprising the use of a personal care product comprising at least one anionic polymer latex composition (see [0015]).   
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the deodorant composition of claim 1 as taught by Thornwaite.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is effective as an odor capture agent, as explained by Thornwaite (see above).  Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to add a latex to the composition disclosed by Thornwaite because it provides a latex formulation that can be used in harsh environments, as explained by Krishnan (see above).
*  *  *  *  *


Response to Arguments
Applicant's arguments filed on 12 August 2021 have been fully considered but they are not persuasive.
Applicant argues that Thornwaite teaches away from adding an acidic substance to latex.  See paragraph bridging pages 9-10.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., latex) are not recited in the rejected claims (claims 1 and 3-10).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that “Thornwaite only briefly suggests that structurants and emuslifiers are further carrier materials that may be employed.”  Thus, Applicant argues, that the cited combination does not teach or suggest the feature of original claim 2 because “it would not have been obvious to one of ordinary skill in the art to include a compatibilizing agent.”  See remarks, page 10.
As noted in the substantive rejection, Thornwaite explicitly suggests combining the claimed compound and carrier with sturcturants and emulsifiers such as hydroxystearic acid (see page 12, lines 1-11).  Please note that [0018] of the instant disclosure indicates that organic acids may be categorized as “compatibilizing agents.”  Applicant has not explained why hydroxystearic acid cannot be classified as a “compatibilizing agent” in light of the instant specification, which states that organic acids may be categorized as “compatibilizing agents” (see above).
Applicant argues that Table 5 shows unexpected results.  See remarks, page 10.
  Examiner respectfully disagrees.  At the outset, it is noted that Table 5 refers to formulations 1-4, which are described as comprising specific agents in specific amounts, none of which are recited in instant claim 1.  Additionally, the comparison is with a “commercially available deodorant,” however, the contents of the “commercially available deodorant” are not disclosed.  Thus the formulations 1-4 are being compared with an unknown product.  Finally, the cited art teaches that it would be obvious for a person of ordinary skill in the art to combine the claimed agents.  Any properties associated with the combination would necessarily follow.  
Applicant argues that Thornwaite teaches away from adding an acidic substance to latex.  See remarks, page 11. 
Examiner respectfully disagrees.  A teaching away requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (“The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”). Applicant does not identify any teaching Thornwaite which criticizes, discredits or discourages the claimed combination.  Additionally, while Applicant states that “addition of a water soluble acidic substance” can destabilize the latex, Applicant’s own claim 1 requires a compound exhibiting an acidic property.  
*
	Further arguments were previously addressed.
*  *  *  *  *
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615